 Case 18-32270-KLP                     Doc 63 Filed 11/27/19 Entered 11/28/19 00:30:16                                    Desc Imaged
                                            Certificate of Notice Page 1 of 7
Information to identify the case:
Debtor 1              Sara Delynn Lee                                                   Social Security number or ITIN        xxx−xx−7549
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia                  Date case filed in chapter 13               4/30/18

Case number:          18−32270−KLP                                                      Date case converted to chapter 7           11/22/19


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Sara Delynn Lee

2.     All other names used in the           fka Sara Antes, fka Sara Antes−Lee
       last 8 years

3.     Address                               1900 Knotty Way Ln
                                             Glen Allen, VA 23060

4.     Debtor's attorney                     James Bradley Winder Jr.                               Contact phone 804−767−1800
       Name and address                      FerrisWinder PLLC                                      Email: jbwinder@ferriswinder.com
                                             9327 Midlothian TPKE, Suite 1J
                                             Chesterfield, VA 23235

5.     Bankruptcy trustee                    Bruce E. Robinson                                      Contact phone (434) 447−7922
       Name and address                      P.O. Box 538                                           Email: bruce.robinsontr@gmail.com
                                             South Hill, VA 23970−0538
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 18-32270-KLP                     Doc 63 Filed 11/27/19 Entered 11/28/19 00:30:16                                   Desc Imaged
                                             Certificate of Notice Page 2 of 7
Debtor Sara Delynn Lee                                                                                        Case number 18−32270−KLP


6. Bankruptcy clerk's office                     701 East Broad Street                                  For the Court:
                                                 Richmond, VA 23219
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: November 25, 2019
    www.pacer.gov.                         Contact phone 804−916−2400
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          December 30, 2019 at 12:00 PM                          Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         Office of the U.S. Trustee, 701
    questioned under oath. In a joint case,                                                             East Broad Street − Suite 4300,
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.                                                Richmond, VA 23219−1885


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: February 28,
                                               to challenge whether certain debts are                   2020
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
 Case 18-32270-KLP                   Doc 63 Filed 11/27/19 Entered 11/28/19 00:30:16                                      Desc Imaged
                                          Certificate of Notice Page 3 of 7
Debtor Sara Delynn Lee                                                                                          Case number 18−32270−KLP


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of February 4, 2008, for payment of fees and services.
    Richmond Case and                  Payment may be made by non−debtor's check, money order, cashier's check or a 'not to
    Adversary Filing and               exceed check' made payable to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's
    Miscellaneous Requests             credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline            page 3
     Case 18-32270-KLP          Doc 63 Filed 11/27/19 Entered 11/28/19 00:30:16                 Desc Imaged
                                     Certificate of Notice Page 4 of 7
                                       United States Bankruptcy Court
                                       Eastern District of Virginia
In re:                                                                                  Case No. 18-32270-KLP
Sara Delynn Lee                                                                         Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0422-7           User: ramirez-l              Page 1 of 4                   Date Rcvd: Nov 25, 2019
                               Form ID: 309A                Total Noticed: 160


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 27, 2019.
db             +Sara Delynn Lee,    1900 Knotty Way Ln,     Glen Allen, VA 23060-2250
aty            +Sara A. John,    M. Richard Epps, P.C.,     605 Lynnhaven Parkway,     Virginia Beach, VA 23452-7313
14353321      #+Allied Interstate,     7525 West Campus Road,     New Albany, OH 43054-1121
15153160       +American Family Fitness,     10101 Brook Road,     Glen Allen, VA 23059-4225
14353325       +BCC Financial Management Services,      3230 W Commerical Blvd Suite 190,
                 Fort Lauderdale, FL 33309-3400
14353326       +Blue & Gray Emerg Phys LLC,     PO BOX 37877,     Philadelphia, PA 19101-0177
14353327       +Bon Secours Richmond Hlth,     PO BOX 843356,     Boston, MA 02284-3356
14353328       +C S B,    PO BOX 316,    Niles, MI 49120-0316
14353330      ++CAINE & WEINER COMPANY,     12005 FORD ROAD 300,     DALLAS TX 75234-7262
               (address filed with court: Caine & Weiner,        PO BOX 5010,    Woodland Hills, CA 91365)
14353332       +CBCS,    PO BOX 2589,    Columbus, OH 43216-2589
14353333       +CCI Contract Callers Inc,     PO BOX 212489,     Augusta, GA 30917-2489
14419644      ++COLUMBIA GAS,    290 W NATIONWIDE BLVD 5TH FL,      BANKRUPTCY DEPARTMENT,    COLUMBUS OH 43215-4157
               (address filed with court: Columbia Gas of Virginia,        PO BOX 117,    Columbus, OH 43216)
14353335       +City of Fredericksburg,     PO BOX 967,    Fredericksburg, VA 22404-0967
14353337        Clinical Pathology Associates,      PO BOX 10059,    Florence, SC 29502-0000
14353340       +Comcast- Chicago,     444 N Michigan Ave,    Chicago, IL 60611-3903
14353344        County Waste Fredericksburg,     7825 Parham Landing Road,      West Point, VA 23181-0000
14353342       +County of Henrico - 14,     PO BOX 3369,    Henrico, VA 23228-9769
15153158        County of Henrico Public Utilities,      PO Box 90775,    Henrico, VA 23273-0775
14353343       +County of Stafford Dept of Utilities,      PO BOX 339,    Stafford, VA 22555-0339
14353345       +Credit Acceptance,     25505 West 12 Mile Rd,     Suite 3000,    Southfield, MI 48034-8331
14353346       +Credit Acceptance,     Po Box 513,    Southfield, MI 48037-0513
14353350       +Diagnostic Services LLC,     PO BOX 1108,    Ann Arbor, MI 48106-1108
14353351        Dominion Power,    PO BOX 26543,     Richmond, VA 23290-0001
14353352       +E-ZPASS,    7631 Derry Street,     Harrisburg, PA 17111-5232
14353353       +E-ZPASS Virginia,     PO BOX 1234,    Clifton Forge, VA 24422-0724
14353355       +EOS CCA,    PO BOX 981002,    Boston, MA 02298-1002
14353354       +Endodontic Partners,     5318-B Patterson Ave,     Richmond, VA 23226-2044
14353363      ++FOCUSED RECOVERY SOLUTIONS,     9701 METROPOLITAN COURT,      STE B,   RICHMOND VA 23236-3690
               (address filed with court: Focused Recovery Solutions Inc,         9701 Metropolitan Court Suite B,
                 Richmond, VA 23236)
14353356       +Fed Loan Sevicing,     Po Box 69184,    Harrisburg, PA 17106-9184
14353357       +Fed Loan Sevicing,     Po Box 60610,    Harrisburg, PA 17106-0610
14353360       +First National Credit Card/Legacy,      500 E 60th St N,    Sioux Falls, SD 57104-0478
14353359       +First National Credit Card/Legacy,      First National Credit Card,     Po Box 5097,
                 Sioux Falls, SD 57117-5097
14353364       +Focused Recovery Solutions Inc,      PO BOX 63355,    Charlotte, NC 28263-3355
14353365       +Franciscan Alliance,     28044 Network Place,     Chicago, IL 60673-1280
14353366       +Fred Pedo Dentistry,     927 Maple Grove Drive,     Fredericksburg, VA 22407-6936
14353368        Fst Premier,    601 S Minneapolis Ave,     Sioux Falls, SD 57104-0000
14353370       +GAIC,    PO BOX 305076,    Nashville, TN 37230-5076
14353372       +Geico,    One Geico Plaza,    Bethesda, MD 20811-0002
14353373       +Generations of Woman OBGYN PC,      PO BOX 11768,    Richmond, VA 23230-0168
14353374       +Good Health Express,     PO BOX 742892,    Atlanta, GA 30374-2892
14353376       +Home Decor Liquidators # 24,     500 Southpark Blvd,     Colonial Heights, VA 23834-3609
15153159       +Illinois Tollway,     PO Box 5544,    Chicago, IL 60680-5491
14353377        Investors USA III LLC,     dba The Links At Virgina Center,      #466740,   Richmond, VA 23230-0000
14353378       +Investors USA III LLC / The Links at Vir,      Zwerdling,Oppleman & Adams,     5020 Monunment Ave,
                 Richmond, VA 23230-3635
14353379       +Jay B Spitzer,    3312 Parham Road,     Richmond, VA 23294-4118
14353381       +John & Alexandra McLaughlin,     PO BOX 7014,     C/o Joseph AC Synan,
                 Fredericksburg, VA 22404-7014
14353383       +Kids Station,    1100 Sam Perry Blvd,     Fredericksburg, VA 22401-4454
14353384       +Lab Corp,    PO BOX 2240,    Burlington, NC 27216-2240
14353385       +Lakeland Health Care,     Dept # 771508,    PO BOX 77000,     Detroit, MI 48277-2000
14353386       +Libery Mutual,    PO BOX 970,    Mishawaka, IN 46546-0970
14353387       +Linebarger Goggan Blair & Sampson,      PO BOX 90128,    Harrisburg, PA 17109-0128
14353388       +Malibu Pilates,    95 Old Shoals Rd,     dept C,    Arden, NC 28704-9401
14353389        Manning, Price & Stern,     PO Box 864371,    Orlando, FL 32886-4371
15153154        Marjorie Elaine Ramsey,     1381 Mayfield Road,     Aylett, VA 23009
14353390       +Mary Washington Healthcare,     2300 Fall Hill Ave suite 101,      Fredericksburg, VA 22401-3342
14353392       +Mid America Bk/total C,     5109 S Broadband Ln,     Sioux Falls, SD 57108-2208
14353393        Mira Med Revenue Group,     Group 991,    Oak Creek Drive,     Lombard, IL 60148
14353395       +Myron Corp,    PO BOX 802616,    Chicago, IL 60680-2551
14353396       +N C C,    PO BOX 9156,    Alexandria, VA 22304-0156
14353398       +NCA,   PO BOX 3023,     Hutchinson, KS 67504-3023
14353403       +NJ E-ZPass,    PO BOX 52005,    Newark, NJ 07101-8205
14353404       +North Shore Agency,     9525 Sweet Valley Drive Building A,      Valley View, OH 44125-4237
14353405       +Northern Virginia Electric,     PO BOX 4466,     Woodbrige, VA 22194-4466
14353406       +Nutri Bullet,    PO BOX 4575,    Pacoima, CA 91333-4575
14353407       +Orlando Orange County Expressway,      PO BOX 585070,    Orlando, FL 32858-5070
14353415       +PNC Bank,    2730 Liberty Ave,     Pittsburgh, PA 15222-4747
     Case 18-32270-KLP         Doc 63 Filed 11/27/19 Entered 11/28/19 00:30:16                 Desc Imaged
                                    Certificate of Notice Page 5 of 7


District/off: 0422-7           User: ramirez-l              Page 2 of 4                   Date Rcvd: Nov 25, 2019
                               Form ID: 309A                Total Noticed: 160


14353408       +Palm Beach Tan,    633 E State Hwy 121 South,     suite # 500,    Coppell, TX 75019-7975
14353410       +Pennsylvania Turnpike Commission,     8000 C Derry Street,     Harrisburg, PA 17111-5200
14353411       +Pennsylvania Turnpike Commission,     PO BOX 67676,     Harrisburg, PA 17106-7676
14353412       +Phy Crossridge Ped/IM Dept of MRMC,      7229 Forest Ave Suite 110,    Richmond, VA 23226-3765
14353413       +Planet Fitness,    4067 South Franklin Street,     Michigan City, IN 46360-7328
14353414       +Plate Pass,    25274 Network Place,     Chicago, IL 60673-1252
14353419       +Primecare Family Care PC,     PO BOX 845,    Fredericksburg, VA 22404-0845
14353421       +Progressive,    PO BOX 31260,    Tampa, FL 33631-3260
15153162       +Progressive Direct Auto,     PO Box 31260,    Tampa, FL 33631-3260
14353422       +QVC,   100 QVC Blvd,     Rocky Mount, NC 27815-9049
14353423       +R M S The Receivable Management Services,      77 Harland Street Suite 401,
                 East Hartford, CT 06108-3253
14353432       +ROI,   PO BOX 549,    Timonium, MI 21094-0549
14353424       +Radiology Assoc of Richmond,     PO BOX 85005,    Richmond, VA 23285-5005
14353425       +Receivable Management,     240 Emery St,    Bethlehem, PA 18015-1980
14353429       +Richmond Emergency Physicians,     PO BOX 808,    Grand Rapids, MI 49518-0808
14353430       +Richmond Urgent Care,     1770 N Parham Road Suite 100,     Richmond, VA 23229-4658
14353431       +River Run Dental,    7820 Shrader Road,     Richmond, VA 23294-4222
14353435       +Spotloan,    PO BOX 720,    Belcourt, ND 58316-0720
14353439       +St. Mary’s Hospital,     PO BOX 409553,    Atlanta, GA 30384-9553
14353440       +State Of Maryland CCU,     300 W Preston St Ste 500,     Baltimore, MD 21201-2308
14585669       +State of Maryland Central Collection Unit,      300 W. Preston Street,    Baltimore, MD 21201-2308
14353442       +Thalhimer,    11100 West Broad Street,     Glen Allen, VA 23060-5813
14353445       +Title Max,    6907 Staples Mill Rd,     Henrico, VA 23228-4931
14353446       +Title Max of Virginia,     7807 West Broad Street,     Richmond, VA 23294-6304
14353447       +Trident Asset Management,     Attn: Bankruptcy,    Po Box 888424,    Atlanta, GA 30356-0424
14582507        U.S. Department of Education,     C/O FedLoan Servicing,     P.O. Box 69184,
                 Harrisburg PA 17106-9184
14353449       +United Consumer Inc,     PO BOX 4466,    Woodbridge, VA 22194-4466
14353450       +VA Emergencey / Occupational Phys PC,      PO BOX 247,    Midlothian, VA 23113-0247
14353451       +Valentine & Kebartas, Inc,     PO BOX 325,    Lawrence, MA 01842-0625
14353455       +Westgate Resorts,    2801 Old Winter Garden Road,      Ocoee, FL 34761-2965
14353456       +William F Enos MD PLLC,     9834 Business Way,    Manassas, VA 20110-4151

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jbwinder@ferriswinder.com Nov 26 2019 04:59:50         James Bradley Winder, Jr.,
                 FerrisWinder PLLC,    9327 Midlothian TPKE, Suite 1J,     Chesterfield, VA 23235
tr              E-mail/Text: brobinson@iq7technology.com Nov 26 2019 05:03:10         Bruce E. Robinson,
                 P.O. Box 538,   South Hill, VA 23970-0538
14353318       +EDI: ACECASHXPRESS.COM Nov 26 2019 09:28:00       ACE Cash Express,
                 1231 Greenway Drive Suite 600,    Irving, TX 75038-2511
14353322       +E-mail/Text: amsbankruptcy@amscollections.com Nov 26 2019 05:01:06         AMS,    190 Sylvan Ave,
                 Englewood Cliffs, NJ 07632-2533
14353324       +EDI: ATTWIREBK.COM Nov 26 2019 09:28:00       AT&T,    PO BOX 5014,    Carol Stream, IL 60197-5014
14353320       +EDI: AFNIRECOVERY.COM Nov 26 2019 09:28:00       Afni,    Po Box 3097,
                 Bloomington, IL 61702-3097
14353319       +EDI: AFNIRECOVERY.COM Nov 26 2019 09:28:00       Afni,    Po Box 3427,
                 Bloomington, IL 61702-3427
14353323       +E-mail/Text: bankruptcydept@applefcu.org Nov 26 2019 05:02:59         Apple Federal Credit Union,
                 PO BOX 1200,   Fairfax, VA 22038-1200
15153163       +E-mail/Text: ering@cbhv.com Nov 26 2019 05:02:04        CBHV,   PO Box 831,
                 Newburgh, NY 12551-0831
14462752       +E-mail/Text: bankruptcy@co.henrico.va.us Nov 26 2019 05:02:35         COUNTY OF HENRICO, VIRGINIA,
                 ANDREW R. NEWBY, ASST. COUNTY ATTORNEY,     P. O. BOX 90775,    HENRICO, VIRGINIA 23273-0775
14353329        E-mail/Text: mlaclair@creditadjustmentboard.com Nov 26 2019 05:00:02         CAB,
                 8002 Discovery Drive Suite 311,    Richmond, VA 23229
14353331       +E-mail/Text: opsqa_usbankruptcy@cashnetusa.com Nov 26 2019 05:01:04         CashNet,
                 PO BOX 643990,    Cincinnati, OH 45264-0309
14353334       +E-mail/Text: bkrpt01@maxprofitsys.com Nov 26 2019 05:02:07         Charlottesville Bureau,
                 3690 Dobleann Dr,    Charlottesville, VA 22911-9088
14353336       +E-mail/PDF: BANKRUPTCY.NOTICES@RICHMONDGOV.COM Nov 26 2019 05:06:24         City of Richmond,
                 Department of Utilities,    PO BOX 26060,    Richmond, VA 23274-0001
14369669       +E-mail/PDF: BANKRUPTCY.NOTICES@RICHMONDGOV.COM Nov 26 2019 05:18:17
                 City of Richmond - Dept. of Public Utilities,      730 E. Broad Street, 5th Floor,
                 Richmond, VA 23219-1861
14353339       +EDI: COMCASTCBLCENT Nov 26 2019 09:28:00       Comcast,    PO BOX 3001,
                 South Eastern, PA 19398-3001
14353341       +E-mail/Text: crbankruptcy@commrad.com Nov 26 2019 05:02:35         Commonwealth Radiology PC,
                 1508 Willow Lawn Drive Suite 117,    Richmond, VA 23230-3421
15153155        E-mail/Text: bankruptcy@dss.virginia.gov Nov 26 2019 05:01:56         Commonwealth of Virginia DSS,
                 1610 Forest Ave. Suite 200,    Henrico VA 23229-5009
14353347       +EDI: CMIGROUP.COM Nov 26 2019 09:28:00       Credit Management,     PO BOX 118288,
                 Carrollton, TX 75011-8288
14353348       +E-mail/PDF: creditonebknotifications@resurgent.com Nov 26 2019 05:06:23         Credit One Bank Na,
                 Po Box 98873,   Las Vegas, NV 89193-8873
14353349       +E-mail/PDF: creditonebknotifications@resurgent.com Nov 26 2019 05:05:55         Credit One Bank Na,
                 Po Box 98875,   Las Vegas, NV 89193-8875
14353358       +EDI: BLUESTEM Nov 26 2019 09:28:00      Fingerhut,     PO BOX 166,    Newark, NJ 07101-0166
14353361       +EDI: AMINFOFP.COM Nov 26 2019 09:28:00       First Premier,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
     Case 18-32270-KLP          Doc 63 Filed 11/27/19 Entered 11/28/19 00:30:16                 Desc Imaged
                                     Certificate of Notice Page 6 of 7


District/off: 0422-7           User: ramirez-l              Page 3 of 4                   Date Rcvd: Nov 25, 2019
                               Form ID: 309A                Total Noticed: 160


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14353362       +EDI: AMINFOFP.COM Nov 26 2019 09:28:00       First Premier Bank,     PO BOX 5529,
                 Siox Falls, SD 57117-5529
14353367       +E-mail/Text: rfriedman@friedmanlawva.com Nov 26 2019 05:03:30         Friedman Law Firm P C,
                 9401 Courthouse Rd Suite A,    Chesterfield, VA 23832-6685
14353369       +EDI: AMINFOFP.COM Nov 26 2019 09:28:00       Fst Premier,    601 S Minnesota Ave,
                 Sioux Falls, SD 57104-4824
14353371       +EDI: RMSC.COM Nov 26 2019 09:28:00      GECRB/JCPenny’s,     PO BOX 960090,
                 Orlando, FL 32896-0090
14353375       +E-mail/Text: collections@greentrustcash.com Nov 26 2019 05:03:00         Green Trust Cash,
                 PO BOX 340,   Hays, MT 59527-0340
15153156        EDI: PHINHARRIS Nov 26 2019 09:28:00       Harris & Harris, Ltd.,
                 111 West Jackson Boulevard, Suite 400,     Chicago IL 60604-4135
15153157        EDI: IIC9.COM Nov 26 2019 09:28:00      IC System,     PO Box 64437,    St. Paul, MN 55164-0437
15153161        E-mail/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV Nov 26 2019 05:03:26
                 Indiana Department of Revenue,    100 N. Senate Ave., Room 248,      Indianapolis, IN 46204-2253
14799170       +EDI: IRS.COM Nov 26 2019 09:28:00      Internal Revenue Service,      P O Box 7346,
                 Philadelphia, PA 19101-7346
14431891        EDI: JEFFERSONCAP.COM Nov 26 2019 09:28:00       Jefferson Capital Systems LLC,      Po Box 7999,
                 Saint Cloud Mn 56302-9617
14431891        E-mail/Text: JCAP_BNC_Notices@jcap.com Nov 26 2019 05:02:25        Jefferson Capital Systems LLC,
                 Po Box 7999,    Saint Cloud Mn 56302-9617
14353380        EDI: JEFFERSONCAP.COM Nov 26 2019 09:28:00       Jefferson Capital Systems, LLC,      16 Mcleland Rd,
                 Saint Cloud, MN 56303-0000
14353380        E-mail/Text: JCAP_BNC_Notices@jcap.com Nov 26 2019 05:02:25        Jefferson Capital Systems, LLC,
                 16 Mcleland Rd,    Saint Cloud, MN 56303-0000
14353382       +E-mail/Text: paymentcenter@kidmedva.com Nov 26 2019 05:02:23         Kidmed Inc,
                 4687 Pouncy Tract Road,    Glen Allen, VA 23059-5802
14353394       +E-mail/Text: mmrgbk@miramedrg.com Nov 26 2019 05:02:11        Mira Med Revenue Group,
                 991 Oak Creek Drive,    Lombard, IL 60148-6408
14353397       +E-mail/Text: netcreditbnc@enova.com Nov 26 2019 05:03:02
                 NC Financial Solutions of Utah/NetCredit,     200 West Jackson Blvd Suite 2400,
                 Chicago, IL 60606-6941
14353399       +E-mail/Text: bankruptcydepartment@tsico.com Nov 26 2019 05:03:01         NCO Financial Systems Inc,
                 7595 Montevideo Road Ste 110,    Jessup, MD 20794-9382
14353402       +E-mail/Text: suewoodsnic@gmail.com Nov 26 2019 05:03:02        NIC Inc.,    PO BOX 30517,
                 Phoenix, AZ 85046-0517
14353400       +E-mail/Text: suewoodsnic@gmail.com Nov 26 2019 05:03:02        Nemo’s Coll,    14631 N Cave Creek,
                 Phoenix, AZ 85022-4159
14353401       +E-mail/Text: patientcollections@nextcare.com Nov 26 2019 05:01:03         NextCare Urgant Care,
                 2550 N Thunderbird Circle,    Mesa, VA 85215-1214
14353417        EDI: PRA.COM Nov 26 2019 09:28:00      Portfolio Recovery,     120 Corporate Blvd Ste 1,
                 Norfolk, VA 23502-0000
14353416        EDI: PRA.COM Nov 26 2019 09:28:00      Portfolio Recovery,     Po Box 41067,
                 Norfolk, VA 23541-0000
14353418        EDI: PRA.COM Nov 26 2019 09:28:00      Portfolio Recovery Associates LLC,      PO BOX 12914,
                 Norfolk, VA 23541
14440151       +EDI: JEFFERSONCAP.COM Nov 26 2019 09:28:00       Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,     Po Box 7999,    Saint Cloud Mn 56302-7999
14440151       +E-mail/Text: JCAP_BNC_Notices@jcap.com Nov 26 2019 05:02:25        Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,     Po Box 7999,    Saint Cloud Mn 56302-7999
14353420       +E-mail/Text: ecfbankruptcy@progleasing.com Nov 26 2019 05:02:18         Progressive,
                 10619 South Jordan Gateway Suite 100,     South Jordan, UT 84095-3974
14353426        E-mail/Text: colleen.atkinson@rmscollect.com Nov 26 2019 05:03:13         Receivable Management Inc,
                 7206 Hull Rd,    Ste 211,   Richmond, VA 23235-0000
14353427       +E-mail/Text: colleen.atkinson@rmscollect.com Nov 26 2019 05:03:13         Receivable Management Inc,
                 7206 Hull Street Rd Ste,    North Chesterfield, VA 23235-5826
14353428       +E-mail/Text: colleen.atkinson@rmscollect.com Nov 26 2019 05:03:13
                 Recievables Management Systems,    PO BOX 8630,    Richmond, VA 23226-0630
14353438        EDI: NEXTEL.COM Nov 26 2019 09:28:00       Sprint,    PO BOX 4191,    Carol Stream, IL 60197-0000
14353433       +E-mail/Text: bankruptcies@libertymutual.com Nov 26 2019 05:02:10         Safeco Insurance,
                 PO BOX 6478,    Carol Stream, IL 60197-6478
14353434       +EDI: SWCR.COM Nov 26 2019 09:28:00      Southwest Credit,     4120 International Pkwy Suite 1100,
                 Carrollton, TX 75007-1958
14353437       +E-mail/PDF: HCABKNotifications@resurgent.com Nov 26 2019 05:18:15
                 Spotsylvania Regional Medical Center,     PO BOX 13620,    Richmond, VA 23225-8620
14353436       +E-mail/PDF: HCABKNotifications@resurgent.com Nov 26 2019 05:05:57
                 Spotsylvania Regional Medical Center,     PO BOX 740760,    Cincinnati, OH 45274-0760
14353441       +EDI: TCISOLUTIONS.COM Nov 26 2019 09:28:00       TCI,    5109 S Broadband Lane,
                 Sioux Falls, SD 57108-2208
14353444       +EDI: CBS7AVE Nov 26 2019 09:28:00      The Swiss Colony,     1112 7th Ave,    Monroe, WI 53566-1364
14405032       +EDI: CBS7AVE Nov 26 2019 09:28:00      The Swiss Colony,     c/o Creditors Bankruptcy Service,
                 P.O. Box 800849,    Dallas, TX 75380-0849
14353453       +EDI: VERIZONCOMB.COM Nov 26 2019 09:28:00       Verizon,    500 Technology Dr Ste 30,
                 Weldon Spring, MO 63304-2225
14353452       +EDI: VERIZONCOMB.COM Nov 26 2019 09:28:00       Verizon,
                 Verizon Wireless Bankruptcy Administrati,     500 Tecnolgy Dr Ste 500,
                 Weldon Springs, MO 63304-2225
      Case 18-32270-KLP                Doc 63 Filed 11/27/19 Entered 11/28/19 00:30:16                               Desc Imaged
                                            Certificate of Notice Page 7 of 7


District/off: 0422-7                  User: ramirez-l                    Page 4 of 4                          Date Rcvd: Nov 25, 2019
                                      Form ID: 309A                      Total Noticed: 160


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14435804       +EDI: AIS.COM Nov 26 2019 09:28:00     Verizon,    by American InfoSource LP as agent,
                 4515 N Santa Fe Ave,   Oklahoma City, OK 73118-7901
14353454       +EDI: VERIZONCOMB.COM Nov 26 2019 09:28:00      Verizon Wireless,   1 Verizon Way,
                 Basking Ridge, NJ 07920-1097
14353457       +E-mail/Text: ebankruptcy@woodforest.com Nov 26 2019 05:02:33      Woodforest National Bank,
                 PO BOX 7889,   The Woodlands, TX 77387-7889
14353458       +E-mail/Text: bzwerdling@zandolaw.com Nov 26 2019 05:03:15      Zwerdling, Oppleman & Adams,
                 5020 Monument Ave,   Richmond, VA 23230-3635
                                                                                             TOTAL: 66

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Credit Acceptance Corp.
14353338*       ++COLUMBIA GAS,   290 W NATIONWIDE BLVD 5TH FL,    BANKRUPTCY DEPARTMENT,   COLUMBUS OH 43215-4157
                 (address filed with court: Columbia Gas of Virginia,     PO BOX 742529,
                   Cincinnati, OH 45274-0000)
14353391       ##+Mass Mutural Greater Richmond,    4880 Sadler Road Suite 110,   Glen Allen, VA 23060-6151
14353409       ##+Penn Credit Corporation,    916 S 14th Street,   PO BOX 988,   Harrisburg, PA 17108-0988
14353443       ##+The Law OFfices of Robert J. Colclough,,    8550 Balboa Blvd, Suite 232,
                   Northridge, CA 91325-5806
14353448       ##+Trident Asset Management,    53 Perimeter Ctr E Ste 4,   Atlanta, GA 30346-2230
                                                                                               TOTALS: 1, * 1, ## 4

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 27, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 25, 2019 at the address(es) listed below:
              Bruce E. Robinson    bruce.robinsontr@gmail.com,
               therese.rogerstra@gmail.com;brobinson@IQ7Technology.com;brobinson@ecf.epiqsystems.com
              Elizabeth Cabell Brogan    on behalf of Trustee Suzanne E. Wade e.brogan@ch13ricva.com
              James Bradley Winder, Jr.    on behalf of Debtor Sara Delynn Lee jbwinder@ferriswinder.com,
               rwferris@ferriswinder.com;fwecfmail@gmail.com;r50498@notify.bestcase.com
              John P. Fitzgerald, III    USTPRegion04.RH.ECF@usdoj.gov
              Sara A. John    on behalf of Creditor   Credit Acceptance Corp. sara_john@eppspc.com
              Suzanne E. Wade    ecfsummary@ch13ricva.com, trustee@ch13ricva.com;fred@cmc13.net
                                                                                             TOTAL: 6
